Case 2:21-cv-00031-BJR Document 13-1 Filed 01/12/21 Page 1 of 14




                    EXHIBIT A
        Case 2:21-cv-00031-BJR Document 13-1 Filed 01/12/21 Page 2 of 14



 *If your address is in India, please review the AISPL Customer Agreement, which governs your
 access to and use of the Service Offerings.

 *Please note that as of July 1, 2018, customers located in Europe, the Middle East, or Africa will
 contract with our European based AWS Contracting Party, as provided in Section 14. See the
 AWS Europe FAQ for more information.




AWS Customer Agreement
This AWS Customer Agreement (this “Agreement”) contains the terms and
conditions that govern your access to and use of the Service Offerings (as
defined below) and is an agreement between the applicable AWS Contracting
Party specified in Section 14 below (also referred to as “AWS,” “we,” “us,”
or “our”) and you or the entity you represent (“you” or “your”). This
Agreement takes effect when you click an “I Accept” button or check box
presented with these terms or, if earlier, when you use any of the Service
Offerings (the “Effective Date”). You represent to us that you are lawfully
able to enter into contracts (e.g., you are not a minor). If you are entering into
this Agreement for an entity, such as the company you work for, you represent
to us that you have legal authority to bind that entity. Please see Section 14
for definitions of certain capitalized terms used in this Agreement.

1. Use of the Service Offerings.
1.1 Generally. You may access and use the Service Offerings in accordance with this Agreement.
Service Level Agreements and Service Terms apply to certain Service Offerings. You will comply
with the terms of this Agreement and all laws, rules and regulations applicable to your use of the
Service Offerings.

1.2 Your Account. To access the Services, you must have an AWS account associated with a valid
email address and a valid form of payment. Unless explicitly permitted by the Service Terms, you will
only create one account per email address.

1.3 Third-Party Content. Third-Party Content may be used by you at your election. Third-Party
Content is governed by this Agreement and, if applicable, separate terms and conditions
accompanying such Third-Party Content, which terms and conditions may include separate fees and
charges.

2. Changes.
2.1 To the Service Offerings. We may change or discontinue any or all of the Service Offerings or
change or remove functionality of any or all of the Service Offerings from time to time. We will notify
you of any material change to or discontinuation of the Service Offerings.



AMZN DOC 451904_70
SVC124362 2011 TR
        Case 2:21-cv-00031-BJR Document 13-1 Filed 01/12/21 Page 3 of 14



2.2 To the APIs. We may change or discontinue any APIs for the Services from time to time. For any
discontinuation of or material change to an API for a Service, we will use commercially reasonable
efforts to continue supporting the previous version of such API for 12 months after the change or
discontinuation (except if doing so (a) would pose a security or intellectual property issue, (b) is
economically or technically burdensome, or (c) would cause us to violate the law or requests of
governmental entities).

2.3 To the Service Level Agreements. We may change, discontinue or add Service Level
Agreements from time to time in accordance with Section 12.

3. Security and Data Privacy.
3.1 AWS Security. Without limiting Section 10 or your obligations under Section 4.2, we will
implement reasonable and appropriate measures designed to help you secure Your Content against
accidental or unlawful loss, access or disclosure.

3.2 Data Privacy. You may specify the AWS regions in which Your Content will be stored. You
consent to the storage of Your Content in, and transfer of Your Content into, the AWS regions you
select. We will not access or use Your Content except as necessary to maintain or provide the
Service Offerings, or as necessary to comply with the law or a binding order of a governmental body.
We will not (a) disclose Your Content to any government or third party or (b) subject to Section 3.3,
move Your Content from the AWS regions selected by you; except in each case as necessary to
comply with the law or a binding order of a governmental body. Unless it would violate the law or a
binding order of a governmental body, we will give you notice of any legal requirement or order
referred to in this Section 3.2. We will only use your Account Information in accordance with the
Privacy Policy, and you consent to such usage. The Privacy Policy does not apply to Your Content.

3.3 Service Attributes. To provide billing and administration services, we may process Service
Attributes in the AWS region(s) where you use the Service Offerings and the AWS regions in the
United States. To provide you with support services initiated by you and investigate fraud, abuse or
violations of this Agreement, we may process Service Attributes where we maintain our support and
investigation personnel.

4. Your Responsibilities.
4.1 Your Accounts. Except to the extent caused by our breach of this Agreement, (a) you are
responsible for all activities that occur under your account, regardless of whether the activities are
authorized by you or undertaken by you, your employees or a third party (including your contractors,
agents or End Users), and (b) we and our affiliates are not responsible for unauthorized access to
your account.

4.2 Your Content. You will ensure that Your Content and your and End Users’ use of Your Content
or the Service Offerings will not violate any of the Policies or any applicable law. You are solely
responsible for the development, content, operation, maintenance, and use of Your Content.

4.3 Your Security and Backup. You are responsible for properly configuring and using the Service
Offerings and otherwise taking appropriate action to secure, protect and backup your accounts and
Your Content in a manner that will provide appropriate security and protection, which might include
use of encryption to protect Your Content from unauthorized access and routinely archiving Your
Content.



AMZN DOC 451904_70
SVC124362 2011 TR
        Case 2:21-cv-00031-BJR Document 13-1 Filed 01/12/21 Page 4 of 14



4.4 Log-In Credentials and Account Keys. AWS log-in credentials and private keys generated by the
Services are for your internal use only and you will not sell, transfer or sublicense them to any other
entity or person, except that you may disclose your private key to your agents and subcontractors
performing work on your behalf.

4.5 End Users. You will be deemed to have taken any action that you permit, assist or facilitate any
person or entity to take related to this Agreement, Your Content or use of the Service Offerings. You
are responsible for End Users’ use of Your Content and the Service Offerings. You will ensure that
all End Users comply with your obligations under this Agreement and that the terms of your
agreement with each End User are consistent with this Agreement. If you become aware of any
violation of your obligations under this Agreement caused by an End User, you will immediately
suspend access to Your Content and the Service Offerings by such End User. We do not provide
any support or services to End Users unless we have a separate agreement with you or an End
User obligating us to provide such support or services.

5. Fees and Payment.
5.1 Service Fees. We calculate and bill fees and charges monthly. We may bill you more frequently
for fees accrued if we suspect that your account is fraudulent or at risk of non-payment. You will pay
us the applicable fees and charges for use of the Service Offerings as described on the AWS Site
using one of the payment methods we support. All amounts payable by you under this Agreement
will be paid to us without setoff or counterclaim, and without any deduction or withholding. Fees and
charges for any new Service or new feature of a Service will be effective when we post updated fees
and charges on the AWS Site, unless we expressly state otherwise in a notice. We may increase or
add new fees and charges for any existing Services you are using by giving you at least 30 days’
prior notice. We may elect to charge you interest at the rate of 1.5% per month (or the highest rate
permitted by law, if less) on all late payments.

5.2 Taxes. Each party will be responsible, as required under applicable law, for identifying and
paying all taxes and other governmental fees and charges (and any penalties, interest, and other
additions thereto) that are imposed on that party upon or with respect to the transactions and
payments under this Agreement. All fees payable by you are exclusive of Indirect Taxes. We may
charge and you will pay applicable Indirect Taxes that we are legally obligated or authorized to
collect from you. You will provide such information to us as reasonably required to determine
whether we are obligated to collect Indirect Taxes from you. We will not collect, and you will not pay,
any Indirect Tax for which you furnish us a properly completed exemption certificate or a direct
payment permit certificate for which we may claim an available exemption from such Indirect Tax. All
payments made by you to us under this Agreement will be made free and clear of any deduction or
withholding, as may be required by law. If any such deduction or withholding (including but not
limited to cross-border withholding taxes) is required on any payment, you will pay such additional
amounts as are necessary so that the net amount received by us is equal to the amount then due
and payable under this Agreement. We will provide you with such tax forms as are reasonably
requested in order to reduce or eliminate the amount of any withholding or deduction for taxes in
respect of payments made under this Agreement.

6. Temporary Suspension.
6.1 Generally. We may suspend your or any End User’s right to access or use any portion or all of
the Service Offerings immediately upon notice to you if we determine:




AMZN DOC 451904_70
SVC124362 2011 TR
        Case 2:21-cv-00031-BJR Document 13-1 Filed 01/12/21 Page 5 of 14



(a) your or an End User’s use of the Service Offerings (i) poses a security risk to the Service
Offerings or any third party, (ii) could adversely impact our systems, the Service Offerings or the
systems or Content of any other AWS customer, (iii) could subject us, our affiliates, or any third party
to liability, or (iv) could be fraudulent;

(b) you are, or any End User is, in breach of this Agreement;

(c) you are in breach of your payment obligations under Section 5; or

(d) you have ceased to operate in the ordinary course, made an assignment for the benefit of
creditors or similar disposition of your assets, or become the subject of any bankruptcy,
reorganization, liquidation, dissolution or similar proceeding.

6.2 Effect of Suspension. If we suspend your right to access or use any portion or all of the Service
Offerings:

(a) you remain responsible for all fees and charges you incur during the period of suspension; and

(b) you will not be entitled to any service credits under the Service Level Agreements for any period
of suspension.

7. Term; Termination.
7.1 Term. The term of this Agreement will commence on the Effective Date and will remain in effect
until terminated under this Section 7. Any notice of termination of this Agreement by either party to
the other must include a Termination Date that complies with the notice periods in Section 7.2.

7.2 Termination.

(a) Termination for Convenience. You may terminate this Agreement for any reason by providing us
notice and closing your account for all Services for which we provide an account closing mechanism.
We may terminate this Agreement for any reason by providing you at least 30 days’ advance notice.

(b) Termination for Cause.

      (i) By Either Party. Either party may terminate this Agreement for cause if the other party is in
      material breach of this Agreement and the material breach remains uncured for a period of 30
      days from receipt of notice by the other party. No later than the Termination Date, you will
      close your account.

      (ii) By Us. We may also terminate this Agreement immediately upon notice to you (A) for
      cause if we have the right to suspend under Section 6, (B) if our relationship with a third-party
      partner who provides software or other technology we use to provide the Service Offerings
      expires, terminates or requires us to change the way we provide the software or other
      technology as part of the Services, or (C) in order to comply with the law or requests of
      governmental entities.

7.3 Effect of Termination.

(a) Generally. Upon the Termination Date:


AMZN DOC 451904_70
SVC124362 2011 TR
        Case 2:21-cv-00031-BJR Document 13-1 Filed 01/12/21 Page 6 of 14



      (i) except as provided in Section 7.3(b), all your rights under this Agreement immediately
      terminate;

      (ii) you remain responsible for all fees and charges you have incurred through the Termination
      Date and are responsible for any fees and charges you incur during the post-termination
      period described in Section 7.3(b);

      (iii) you will immediately return or, if instructed by us, destroy all AWS Content in your
      possession; and

      (iv) Sections 4.1, 5, 7.3, 8 (except the license granted to you in Section 8.3), 9, 10, 11, 13 and
      14 will continue to apply in accordance with their terms.

(b) Post-Termination. Unless we terminate your use of the Service Offerings pursuant to Section
7.2(b), during the 30 days following the Termination Date:

      (i) we will not take action to remove from the AWS systems any of Your Content as a result of
      the termination; and

      (ii) we will allow you to retrieve Your Content from the Services only if you have paid all
      amounts due under this Agreement.

For any use of the Services after the Termination Date, the terms of this Agreement will apply and
you will pay the applicable fees at the rates under Section 5.

8. Proprietary Rights.
8.1 Your Content. Except as provided in this Section 8, we obtain no rights under this Agreement
from you (or your licensors) to Your Content. You consent to our use of Your Content to provide the
Service Offerings to you and any End Users.

8.2 Adequate Rights. You represent and warrant to us that: (a) you or your licensors own all right,
title, and interest in and to Your Content and Suggestions; (b) you have all rights in Your Content
and Suggestions necessary to grant the rights contemplated by this Agreement; and (c) none of
Your Content or End Users’ use of Your Content or the Service Offerings will violate the Acceptable
Use Policy.

8.3 Service Offerings License. We or our licensors own all right, title, and interest in and to the
Service Offerings, and all related technology and intellectual property rights. Subject to the terms of
this Agreement, we grant you a limited, revocable, non-exclusive, non-sublicensable, non-
transferrable license to do the following: (a) access and use the Services solely in accordance with
this Agreement; and (b) copy and use the AWS Content solely in connection with your permitted use
of the Services. Except as provided in this Section 8.3, you obtain no rights under this Agreement
from us, our affiliates or our licensors to the Service Offerings, including any related intellectual
property rights. Some AWS Content and Third-Party Content may be provided to you under a
separate license, such as the Apache License, Version 2.0, or other open source license. In the
event of a conflict between this Agreement and any separate license, the separate license will
prevail with respect to the AWS Content or Third-Party Content that is the subject of such separate
license.




AMZN DOC 451904_70
SVC124362 2011 TR
        Case 2:21-cv-00031-BJR Document 13-1 Filed 01/12/21 Page 7 of 14



8.4 License Restrictions. Neither you nor any End User will use the Service Offerings in any manner
or for any purpose other than as expressly permitted by this Agreement. Neither you nor any End
User will, or will attempt to (a) modify, distribute, alter, tamper with, repair, or otherwise create
derivative works of any Content included in the Service Offerings (except to the extent Content
included in the Service Offerings is provided to you under a separate license that expressly permits
the creation of derivative works), (b) reverse engineer, disassemble, or decompile the Service
Offerings or apply any other process or procedure to derive the source code of any software
included in the Service Offerings (except to the extent applicable law doesn’t allow this restriction),
(c) access or use the Service Offerings in a way intended to avoid incurring fees or exceeding usage
limits or quotas, or (d) resell or sublicense the Service Offerings. You may only use the AWS Marks
in accordance with the Trademark Use Guidelines. You will not misrepresent or embellish the
relationship between us and you (including by expressing or implying that we support, sponsor,
endorse, or contribute to you or your business endeavors). You will not imply any relationship or
affiliation between us and you except as expressly permitted by this Agreement.

8.5 Suggestions. If you provide any Suggestions to us or our affiliates, we and our affiliates will be
entitled to use the Suggestions without restriction. You hereby irrevocably assign to us all right, title,
and interest in and to the Suggestions and agree to provide us any assistance we require to
document, perfect, and maintain our rights in the Suggestions.

9. Indemnification.
9.1 General. You will defend, indemnify, and hold harmless us, our affiliates and licensors, and each
of their respective employees, officers, directors, and representatives from and against any Losses
arising out of or relating to any third-party claim concerning: (a) your or any End Users’ use of the
Service Offerings (including any activities under your AWS account and use by your employees and
personnel); (b) breach of this Agreement or violation of applicable law by you, End Users or Your
Content; or (c) a dispute between you and any End User. You will reimburse us for reasonable
attorneys’ fees, as well as our employees’ and contractors’ time and materials spent responding to
any third party subpoena or other compulsory legal order or process associated with third party
claims described in (a) through (c) above at our then-current hourly rates.

9.2 Intellectual Property.

(a) Subject to the limitations in this Section 9, AWS will defend you and your employees, officers, and
directors against any third-party claim alleging that the Services infringe or misappropriate that third
party’s intellectual property rights, and will pay the amount of any adverse final judgment or
settlement.

(b) Subject to the limitations in this Section 9, you will defend AWS, its affiliates, and their respective
employees, officers, and directors against any third-party claim alleging that any of Your Content
infringes or misappropriates that third party’s intellectual property rights, and will pay the amount of
any adverse final judgment or settlement.

(c) Neither party will have obligations or liability under this Section 9.2 arising from infringement by
combinations of the Services or Your Content, as applicable, with any other product, service,
software, data, content or method. In addition, AWS will have no obligations or liability arising from
your or any End User’s use of the Services after AWS has notified you to discontinue such use. The
remedies provided in this Section 9.2 are the sole and exclusive remedies for any third-party claims
of infringement or misappropriation of intellectual property rights by the Services or by Your Content.




AMZN DOC 451904_70
SVC124362 2011 TR
        Case 2:21-cv-00031-BJR Document 13-1 Filed 01/12/21 Page 8 of 14



(d) For any claim covered by Section 9.2(a), AWS will, at its election, either: (i) procure the rights to
use that portion of the Services alleged to be infringing; (ii) replace the alleged infringing portion of
the Services with a non-infringing alternative; (iii) modify the alleged infringing portion of the Services
to make it non-infringing; or (iv) terminate the allegedly infringing portion of the Services or this
Agreement.

9.3 Process. The obligations under this Section 9 will apply only if the party seeking defense or
indemnity: (a) gives the other party prompt written notice of the claim; (b) permits the other party to
control the defense and settlement of the claim; and (c) reasonably cooperates with the other party
(at the other party’s expense) in the defense and settlement of the claim. In no event will a party
agree to any settlement of any claim that involves any commitment, other than the payment of
money, without the written consent of the other party.

10. Disclaimers.
THE SERVICE OFFERINGS ARE PROVIDED “AS IS.” EXCEPT TO THE EXTENT PROHIBITED
BY LAW, OR TO THE EXTENT ANY STATUTORY RIGHTS APPLY THAT CANNOT BE
EXCLUDED, LIMITED OR WAIVED, WE AND OUR AFFILIATES AND LICENSORS (A) MAKE NO
REPRESENTATIONS OR WARRANTIES OF ANY KIND, WHETHER EXPRESS, IMPLIED,
STATUTORY OR OTHERWISE REGARDING THE SERVICE OFFERINGS OR THE THIRD-
PARTY CONTENT, AND (B) DISCLAIM ALL WARRANTIES, INCLUDING ANY IMPLIED OR
EXPRESS WARRANTIES (I) OF MERCHANTABILITY, SATISFACTORY QUALITY, FITNESS FOR
A PARTICULAR PURPOSE, NON-INFRINGEMENT, OR QUIET ENJOYMENT, (II) ARISING OUT
OF ANY COURSE OF DEALING OR USAGE OF TRADE, (III) THAT THE SERVICE OFFERINGS
OR THIRD-PARTY CONTENT WILL BE UNINTERRUPTED, ERROR FREE OR FREE OF
HARMFUL COMPONENTS, AND (IV) THAT ANY CONTENT WILL BE SECURE OR NOT
OTHERWISE LOST OR ALTERED.

11. Limitations of Liability.
WE AND OUR AFFILIATES AND LICENSORS WILL NOT BE LIABLE TO YOU FOR ANY DIRECT,
INDIRECT, INCIDENTAL, SPECIAL, CONSEQUENTIAL OR EXEMPLARY DAMAGES (INCLUDING
DAMAGES FOR LOSS OF PROFITS, REVENUES, CUSTOMERS, OPPORTUNITIES, GOODWILL,
USE, OR DATA), EVEN IF A PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES. FURTHER, NEITHER WE NOR ANY OF OUR AFFILIATES OR LICENSORS WILL BE
RESPONSIBLE FOR ANY COMPENSATION, REIMBURSEMENT, OR DAMAGES ARISING IN
CONNECTION WITH: (A) YOUR INABILITY TO USE THE SERVICES, INCLUDING AS A RESULT
OF ANY (I) TERMINATION OR SUSPENSION OF THIS AGREEMENT OR YOUR USE OF OR
ACCESS TO THE SERVICE OFFERINGS, (II) OUR DISCONTINUATION OF ANY OR ALL OF THE
SERVICE OFFERINGS, OR, (III) WITHOUT LIMITING ANY OBLIGATIONS UNDER THE SERVICE
LEVEL AGREEMENTS, ANY UNANTICIPATED OR UNSCHEDULED DOWNTIME OF ALL OR A
PORTION OF THE SERVICES FOR ANY REASON; (B) THE COST OF PROCUREMENT OF
SUBSTITUTE GOODS OR SERVICES; (C) ANY INVESTMENTS, EXPENDITURES, OR
COMMITMENTS BY YOU IN CONNECTION WITH THIS AGREEMENT OR YOUR USE OF OR
ACCESS TO THE SERVICE OFFERINGS; OR (D) ANY UNAUTHORIZED ACCESS TO,
ALTERATION OF, OR THE DELETION, DESTRUCTION, DAMAGE, LOSS OR FAILURE TO STORE
ANY OF YOUR CONTENT OR OTHER DATA. IN ANY CASE, EXCEPT FOR PAYMENT
OBLIGATIONS UNDER SECTION 9.2, OUR AND OUR AFFILIATES’ AND LICENSORS’
AGGREGATE LIABILITY UNDER THIS AGREEMENT WILL NOT EXCEED THE AMOUNT YOU
ACTUALLY PAY US UNDER THIS AGREEMENT FOR THE SERVICE THAT GAVE RISE TO THE
CLAIM DURING THE 12 MONTHS BEFORE THE LIABILITY AROSE. THE LIMITATIONS IN THIS
SECTION 11 APPLY ONLY TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW.

AMZN DOC 451904_70
SVC124362 2011 TR
        Case 2:21-cv-00031-BJR Document 13-1 Filed 01/12/21 Page 9 of 14




12. Modifications to the Agreement.
We may modify this Agreement (including any Policies) at any time by posting a revised version on
the AWS Site or by otherwise notifying you in accordance with Section 13.10; provided, however,
that we will provide at least 90 days’ advance notice in accordance with Section 13.10 for adverse
changes to any Service Level Agreement. Subject to the 90 day advance notice requirement with
respect to adverse changes to Service Level Agreements, the modified terms will become effective
upon posting or, if we notify you by email, as stated in the email message. By continuing to use the
Service Offerings after the effective date of any modifications to this Agreement, you agree to be
bound by the modified terms. It is your responsibility to check the AWS Site regularly for
modifications to this Agreement. We last modified this Agreement on the date listed at the end of this
Agreement.

13. Miscellaneous.
13.1 Assignment. You will not assign or otherwise transfer this Agreement or any of your rights and
obligations under this Agreement, without our prior written consent. Any assignment or transfer in
violation of this Section 13.1 will be void. We may assign this Agreement without your consent (a) in
connection with a merger, acquisition or sale of all or substantially all of our assets, or (b) to any
Affiliate or as part of a corporate reorganization; and effective upon such assignment, the assignee
is deemed substituted for AWS as a party to this Agreement and AWS is fully released from all of its
obligations and duties to perform under this Agreement. Subject to the foregoing, this Agreement will
be binding upon, and inure to the benefit of the parties and their respective permitted successors
and assigns.

13.2 Entire Agreement. This Agreement incorporates the Policies by reference and is the entire
agreement between you and us regarding the subject matter of this Agreement. This Agreement
supersedes all prior or contemporaneous representations, understandings, agreements, or
communications between you and us, whether written or verbal, regarding the subject matter of this
Agreement (but does not supersede prior commitments to purchase Services such as Amazon EC2
Reserved Instances). We will not be bound by, and specifically object to, any term, condition or other
provision that is different from or in addition to the provisions of this Agreement (whether or not it
would materially alter this Agreement) including for example, any term, condition or other provision
(a) submitted by you in any order, receipt, acceptance, confirmation, correspondence or other
document, (b) related to any online registration, response to any Request for Bid, Request for
Proposal, Request for Information, or other questionnaire, or (c) related to any invoicing process that
you submit or require us to complete. If the terms of this document are inconsistent with the terms
contained in any Policy, the terms contained in this document will control, except that the Service
Terms will control over this document.

13.3 Force Majeure. We and our affiliates will not be liable for any delay or failure to perform any
obligation under this Agreement where the delay or failure results from any cause beyond our
reasonable control, including acts of God, labor disputes or other industrial disturbances, electrical or
power outages, utilities or other telecommunications failures, earthquake, storms or other elements
of nature, blockages, embargoes, riots, acts or orders of government, acts of terrorism, or war.

13.4 Governing Law. The Governing Laws, without reference to conflict of law rules, govern this
Agreement and any dispute of any sort that might arise between you and us. The United Nations
Convention for the International Sale of Goods does not apply to this Agreement.




AMZN DOC 451904_70
SVC124362 2011 TR
        Case 2:21-cv-00031-BJR Document 13-1 Filed 01/12/21 Page 10 of 14



13.5 Disputes. Any dispute or claim relating in any way to your use of the Service Offerings, or to
any products or services sold or distributed by AWS will be adjudicated in the Governing Courts, and
you consent to exclusive jurisdiction and venue in the Governing Courts; except, if the applicable
AWS Contracting Party is Amazon Web Services, Inc., any such dispute will be resolved by binding
arbitration as provided in this Section 13.5, rather than in court, except that you may assert claims in
small claims court if your claims qualify. The Federal Arbitration Act and federal arbitration law apply
to this Agreement. There is no judge or jury in arbitration, and court review of an arbitration award is
limited. However, an arbitrator can award on an individual basis the same damages and relief as a
court (including injunctive and declaratory relief or statutory damages), and must follow the terms of
this Agreement as a court would. To begin an arbitration proceeding, you must send a letter
requesting arbitration and describing your claim to our registered agent Corporation Service
Company, 300 Deschutes Way SW, Suite 304, Tumwater, WA 98501. The arbitration will be
conducted by the American Arbitration Association (AAA) under its rules, which are available at
www.adr.org or by calling 1-800-778-7879. Payment of filing, administration and arbitrator fees will
be governed by the AAA's rules. We will reimburse those fees for claims totaling less than $10,000
unless the arbitrator determines the claims are frivolous. We will not seek attorneys' fees and costs
in arbitration unless the arbitrator determines the claims are frivolous. You may choose to have the
arbitration conducted by telephone, based on written submissions, or at a mutually agreed location.
We and you agree that any dispute resolution proceedings will be conducted only on an individual
basis and not in a class, consolidated or representative action. If for any reason a claim proceeds in
court rather than in arbitration we and you waive any right to a jury trial. Notwithstanding the
foregoing we and you both agree that you or we may bring suit in court to enjoin infringement or
other misuse of intellectual property rights.

13.6 Trade Compliance. In connection with this Agreement, each party will comply with all applicable
import, re-import, sanctions, anti-boycott, export, and re-export control laws and regulations,
including all such laws and regulations that apply to a U.S. company, such as the Export
Administration Regulations, the International Traffic in Arms Regulations, and economic sanctions
programs implemented by the Office of Foreign Assets Control. For clarity, you are solely
responsible for compliance related to the manner in which you choose to use the Service Offerings,
including your transfer and processing of Your Content, the provision of Your Content to End Users,
and the AWS region in which any of the foregoing occur. You represent and warrant that you and
your financial institutions, or any party that owns or controls you or your financial institutions, are not
subject to sanctions or otherwise designated on any list of prohibited or restricted parties, including
but not limited to the lists maintained by the United Nations Security Council, the U.S. Government
(e.g., the Specially Designated Nationals List and Foreign Sanctions Evaders List of the U.S.
Department of Treasury, and the Entity List of the U.S. Department of Commerce), the European
Union or its Member States, or other applicable government authority.

13.7 Independent Contractors; Non-Exclusive Rights. We and you are independent contractors, and
this Agreement will not be construed to create a partnership, joint venture, agency, or employment
relationship. Neither party, nor any of their respective affiliates, is an agent of the other for any
purpose or has the authority to bind the other. Both parties reserve the right (a) to develop or have
developed for it products, services, concepts, systems, or techniques that are similar to or compete
with the products, services, concepts, systems, or techniques developed or contemplated by the
other party, and (b) to assist third party developers or systems integrators who may offer products or
services which compete with the other party’s products or services.

13.8 Language. All communications and notices made or given pursuant to this Agreement must be
in the English language. If we provide a translation of the English language version of this
Agreement, the English language version of the Agreement will control if there is any conflict.




AMZN DOC 451904_70
SVC124362 2011 TR
        Case 2:21-cv-00031-BJR Document 13-1 Filed 01/12/21 Page 11 of 14



13.9 Confidentiality and Publicity. You may use AWS Confidential Information only in connection
with your use of the Service Offerings as permitted under this Agreement. You will not disclose AWS
Confidential Information during the Term or at any time during the 5-year period following the end of
the Term. You will take all reasonable measures to avoid disclosure, dissemination or unauthorized
use of AWS Confidential Information, including, at a minimum, those measures you take to protect
your own confidential information of a similar nature. You will not issue any press release or make
any other public communication with respect to this Agreement or your use of the Service Offerings.

13.10 Notice.

(a) To You. We may provide any notice to you under this Agreement by: (i) posting a notice on the
AWS Site; or (ii) sending a message to the email address then associated with your account.
Notices we provide by posting on the AWS Site will be effective upon posting and notices we provide
by email will be effective when we send the email. It is your responsibility to keep your email address
current. You will be deemed to have received any email sent to the email address then associated
with your account when we send the email, whether or not you actually receive the email.

(b) To Us. To give us notice under this Agreement, you must contact AWS by facsimile transmission
or personal delivery, overnight courier or registered or certified mail to the facsimile number or
mailing address, as applicable, listed for the applicable AWS Contracting Party in Section 14 below.
We may update the facsimile number or address for notices to us by posting a notice on the AWS
Site. Notices provided by personal delivery will be effective immediately. Notices provided by
facsimile transmission or overnight courier will be effective one business day after they are sent.
Notices provided registered or certified mail will be effective three business days after they are sent.

13.11 No Third-Party Beneficiaries. Except as set forth in Section 9, this Agreement does not create
any third-party beneficiary rights in any individual or entity that is not a party to this Agreement.

13.12 U.S. Government Rights. The Service Offerings are provided to the U.S. Government as
“commercial items,” “commercial computer software,” “commercial computer software
documentation,” and “technical data” with the same rights and restrictions generally applicable to the
Service Offerings. If you are using the Service Offerings on behalf of the U.S. Government and these
terms fail to meet the U.S. Government’s needs or are inconsistent in any respect with federal law,
you will immediately discontinue your use of the Service Offerings. The terms “commercial item”
“commercial computer software,” “commercial computer software documentation,” and “technical
data” are defined in the Federal Acquisition Regulation and the Defense Federal Acquisition
Regulation Supplement.

13.13 No Waivers. The failure by us to enforce any provision of this Agreement will not constitute a
present or future waiver of such provision nor limit our right to enforce such provision at a later time.
All waivers by us must be in writing to be effective.

13.14 Severability. If any portion of this Agreement is held to be invalid or unenforceable, the
remaining portions of this Agreement will remain in full force and effect. Any invalid or unenforceable
portions will be interpreted to effect and intent of the original portion. If such construction is not
possible, the invalid or unenforceable portion will be severed from this Agreement but the rest of the
Agreement will remain in full force and effect.

14. Definitions.



AMZN DOC 451904_70
SVC124362 2011 TR
        Case 2:21-cv-00031-BJR Document 13-1 Filed 01/12/21 Page 12 of 14



“Acceptable Use Policy” means the policy located at http://aws.amazon.com/aup (and any successor
or related locations designated by us), as it may be updated by us from time to time.

“Account Country” is the country associated with your account. If you have provided a valid tax
registration number for your account, then your Account Country is the country associated with your
tax registration. If you have not provided a valid tax registration, then your Account Country is the
country where your billing address is located, except if your credit card account is issued in a
different country and your contact address is also in that country, then your Account Country is that
different country.

“Account Information” means information about you that you provide to us in connection with the
creation or administration of your AWS account. For example, Account Information includes names,
usernames, phone numbers, email addresses and billing information associated with your AWS
account.

“API” means an application program interface.

“AWS Confidential Information” means all nonpublic information disclosed by us, our affiliates,
business partners or our or their respective employees, contractors or agents that is designated as
confidential or that, given the nature of the information or circumstances surrounding its disclosure,
reasonably should be understood to be confidential. AWS Confidential Information includes: (a)
nonpublic information relating to our or our affiliates or business partners’ technology, customers,
business plans, promotional and marketing activities, finances and other business affairs; (b) third-
party information that we are obligated to keep confidential; and (c) the nature, content and
existence of any discussions or negotiations between you and us or our affiliates. AWS Confidential
Information does not include any information that: (i) is or becomes publicly available without breach
of this Agreement; (ii) can be shown by documentation to have been known to you at the time of
your receipt from us; (iii) is received from a third party who did not acquire or disclose the same by a
wrongful or tortious act; or (iv) can be shown by documentation to have been independently
developed by you without reference to the AWS Confidential Information.

“AWS Content” means Content we or any of our affiliates make available in connection with the
Services or on the AWS Site to allow access to and use of the Services, including APIs; WSDLs;
Documentation; sample code; software libraries; command line tools; proofs of concept; templates;
and other related technology (including any of the foregoing that are provided by our personnel).
AWS Content does not include the Services or Third-Party Content.

"AWS Contracting Party" means (i) prior to July 1, 2018, Amazon Web Services, Inc., and (ii) from
July 1, 2018, the party identified in the table below, based on your Account Country. If you change
your Account Country to one identified to a different AWS Contracting Party below, you agree that
this Agreement is then assigned to the new AWS Contracting Party under Section 13.1 without any
further action required by either party.
     Account Country          AWS Contracting Party          Facsimile           Mailing Address

 Any country within           Amazon Web Services         352 2789 0057      5 rue Plaetis
 Europe, the Middle East,     EMEA SARL                                      L-2338 Luxembourg
 or Africa ("EMEA")*


AMZN DOC 451904_70
SVC124362 2011 TR
        Case 2:21-cv-00031-BJR Document 13-1 Filed 01/12/21 Page 13 of 14




 Any other country that is     Amazon Web Services,        206-266-7010     410 Terry Avenue
 not in EMEA                   Inc.                                         North, Seattle, WA
                                                                            98109-5210
                                                                            U.S.A.

*See https://aws.amazon.com/legal/aws-emea-countries for a full list of EMEA countries.

“AWS Marks” means any trademarks, service marks, service or trade names, logos, and other
designations of AWS and its affiliates that we may make available to you in connection with this
Agreement.

“AWS Site” means http://aws.amazon.com (and any successor or related site designated by us), as
may be updated by us from time to time.

“Content” means software (including machine images), data, text, audio, video or images.

“Documentation” means the user guides and admin guides (in each case exclusive of content
referenced via hyperlink) for the Services located at http://aws.amazon.com/documentation (and any
successor or related locations designated by us), as such user guides and admin guides may be
updated by AWS from time to time.

“End User” means any individual or entity that directly or indirectly through another user: (a)
accesses or uses Your Content; or (b) otherwise accesses or uses the Service Offerings under your
account. The term “End User” does not include individuals or entities when they are accessing or
using the Services or any Content under their own AWS account, rather than under your account.

"Governing Laws" and “Governing Courts” mean, for each AWS Contracting Party, the laws and
courts set forth in the following table:
        AWS Contracting Party                     Governing Laws                    Governing Courts

   Amazon Web Services EMEA                The laws of the Grand Duchy of   The courts of the district of
   SARL                                    Luxembourg                       Luxembourg City
   Amazon Web Services, Inc.               The laws of the State of         The state or Federal courts in
                                           Washington                       King County, Washington

“Indirect Taxes” means applicable taxes and duties, including, without limitation, VAT, Service Tax,
GST, excise taxes, sales and transactions taxes, and gross receipts tax.

“Losses” means any claims, damages, losses, liabilities, costs, and expenses (including reasonable
attorneys’ fees).

“Policies” means the Acceptable Use Policy, Privacy Policy, the Site Terms, the Service Terms, the
Trademark Use Guidelines, all restrictions described in the AWS Content and on the AWS Site, and
any other policy or terms referenced in or incorporated into this Agreement, but does not include
whitepapers or other marketing materials referenced on the AWS Site.




AMZN DOC 451904_70
SVC124362 2011 TR
       Case 2:21-cv-00031-BJR Document 13-1 Filed 01/12/21 Page 14 of 14



“Privacy Policy” means the privacy policy located at http://aws.amazon.com/privacy (and any
successor or related locations designated by us), as it may be updated by us from time to time.

“Service” means each of the services made available by us or our affiliates, including those web
services described in the Service Terms. Services do not include Third-Party Content.

“Service Attributes” means Service usage data related to your account, such as resource identifiers,
metadata tags, security and access roles, rules, usage policies, permissions, usage statistics and
analytics.

“Service Level Agreement” means all service level agreements that we offer with respect to the
Services and post on the AWS Site, as they may be updated by us from time to time. The service
level agreements we offer with respect to the Services are located at
https://aws.amazon.com/legal/service-level-agreements/ (and any successor or related locations
designated by AWS), as may be updated by AWS from time to time.

“Service Offerings” means the Services (including associated APIs), the AWS Content, the AWS
Marks, and any other product or service provided by us under this Agreement. Service Offerings do
not include Third-Party Content.

“Service Terms” means the rights and restrictions for particular Services located at
http://aws.amazon.com/serviceterms (and any successor or related locations designated by us), as
may be updated by us from time to time.

“Site Terms” means the terms of use located at http://aws.amazon.com/terms/ (and any successor
or related locations designated by us), as may be updated by us from time to time.

“Suggestions” means all suggested improvements to the Service Offerings that you provide to us.

“Term” means the term of this Agreement described in Section 7.1.

“Termination Date” means the effective date of termination provided in accordance with Section 7, in
a notice from one party to the other.

“Third-Party Content” means Content made available to you by any third party on the AWS Site or in
conjunction with the Services.

“Trademark Use Guidelines” means the guidelines and trademark license located at
http://aws.amazon.com/trademark-guidelines/ (and any successor or related locations designated by
us), as they may be updated by us from time to time.

“Your Content” means Content that you or any End User transfers to us for processing, storage or
hosting by the Services in connection with your AWS account and any computational results that you
or any End User derive from the foregoing through their use of the Services. For example, Your
Content includes Content that you or any End User stores in Amazon Simple Storage Service. Your
Content does not include Account Information.

Last updated May 14, 2018




AMZN DOC 451904_70
SVC124362 2011 TR
